Case 2:20-cv-09281-PA-SK Document 27 Filed 05/28/21 Page 1 of 2 Page ID #:149




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    GREGORY F. HURLEY, Cal. Bar No. 126791
  3 ghurley@sheppardmullin.com
    MICHAEL J. CHILLEEN, Cal. Bar No. 210704
  4 mchilleen@sheppardmullin.com
    650 Town Center Drive, 10th Floor
  5 Costa Mesa, California 92626-1993
    Telephone: 714.513.5100
  6 Facsimile: 714.513.5130
  7 Attorneys for Defendants,
    RALPHS GROCERY COMPANY and
  8 ALPHA BETA COMPANY
  9
 10
                                     UNITED STATES DISTRICT COURT
 11
                                 CENTRAL DISTRICT OF CALIFORNIA
 12
 13
      Antonio Fernandez,                                Case No. 2:20-cv-09281-PA-SK
 14                                                     Honorable Percy Anderson
                        Plaintiff,
 15
               v.                                       DEFENDANTS’ NOTICE OF
 16                                                     MOTION AND MOTION FOR
    Ralphs Grocery Company, an Ohio
 17 Corporation; Alpha Beta Company, a                  SUMMARY JUDGMENT OR, IN
    California corporation                              THE ALTERNATIVE, SUMMARY
 18                                                     ADJUDICATION
                 Defendants.
 19
                                                        DATE:  June 28, 2021
 20                                                     TIME:  1:30 p.m.
 21                                                     CRTRM: 9A
 22
 23
 24
                                                        Action Filed:     October 9, 2020
 25                                                     Trial Date:       None Set
 26
 27
 28

      SMRH:4838-2155-4668.1          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT OR, IN THE
                                                              ALTERNATIVE, SUMMARY ADJUDICATION
Case 2:20-cv-09281-PA-SK Document 27 Filed 05/28/21 Page 2 of 2 Page ID #:150




  1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2 PLEASE TAKE NOTICE that on June 28, 2021 at 1:30 p.m. in Courtroom 9A of
  3 the above-entitled Court located at the U.S. Courthouse, 350 West 1st Street, Los
  4 Angeles, California 90012, Defendants Ralphs Grocery Company and Alpha Beta
  5 Company (“Defendants”) will, and hereby do, move the Court for summary
  6 judgment or, in the alternative, summary adjudication, against Rafael Arroyo, Jr.’s
  7 (“Plaintiff”) Complaint.
  8            This motion is made on the grounds that there is no genuine issue as to any
  9 material fact and that Defendants are entitled to judgment as a matter of law for the
 10 following reason: The elevator/wheelchair lift has been fixed and is currently
 11 working. Thus, Plaintiff’s claim should be dismissed as moot.
 12            This Motion is based on this Notice of Motion and Motion, the Memorandum
 13 of Points and Authorities, the Separate Statement of Uncontroverted Facts, the
 14 declarations and supporting exhibits of Michael J. Chilleen and Evette McKinney,
 15 the record and files herein, and such other evidence as may be admitted at the time
 16 of the hearing of the motion.
 17
 18 Dated: May 28, 2021
 19                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 20
 21
                                       By              /s/ Michael J. Chilleen
 22                                                   GREGORY F. HURLEY
 23                                                  MICHAEL J. CHILLEEN
                                                      Attorneys for Defendants,
 24                                           RALPHS GROCERY COMPANY and ALPHA
 25                                                      BETA COMPANY

 26
 27
 28
                                                 -1-
      SMRH:4838-2155-4668.1    NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT OR, IN THE
                                                        ALTERNATIVE, SUMMARY ADJUDICATION
